DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending in this application.

Claim Interpretation Clarified
In the office action dated 6/20/22, the examiner interpreted part of the claims 1-3, 6, 11-13, 16 and 20 language to be “intended use”.   The applicant has amended the claims; thus, the claims are no longer subject to such interpretation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES)).
The Examiner has identified independent method claim 11 as the claim that represents the claimed invention for analysis and is similar to independent system claim 1 and product claim 20.  Claim 11 recites the limitations of notifying a user if certain events (such as the completion of a transaction, having loyalty points, or being near a merchant) happened.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving information such as gift card data/loyalty point; storing the information; monitoring the information data; identifying a “notification event” (such as completing a transaction, having loyalty points, or being near a merchant), generating/displaying a notification for user, recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The “communications module”, and “computing device”,  in claim 11; the additional technical element of “server computer system”, “processor”, “memory”, and “processor-executable instructions”,  in claim 1; and the additional technical element of “non-transitory computer readable storage medium”  in claim 20, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 1 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as computing device, server computer system, and processor; a communication device such as communications module; and a storage unit such as memory, and non-transitory computer readable storage medium.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 11, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 11, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 11, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.   Dependent claim 2 discloses the additional element of “application programming interface”, which is a software application, and is part of a computer system that is being used as a tool to perform the abstract idea.   Dependent claim 4 discloses the additional element of “conversion rate”, which is a data point acting as a multiplier, and is part of a computer system that is being used as a tool to perform the abstract idea.  The other dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7, 9-11, 13-15, 17, and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen (20200334692) in view of Goga (20200013031) and Hwang (20150379549).
Regarding claim 1, Chen discloses  
a server computer system comprising: a communications module; a processor coupled with the communications module; and a memory coupled to the processor and storing processor-executable instructions which, when executed by the processor, configure the processor to
([0022] As shown in FIG. 2, the user's identification information may be associated with the user's account and stored in a reward system 110 located remotely from the user 201… an authentication module 215, an account module 225, a reward module 220, and a notification module 230. The authentication module 215, the account module 225, the reward module 220, and the notification module 230 may communicate with some or all of the modules. The modules of the reward system may be part of a single system, or the modules may be physically or logically separated. The reward system 110 may be operably connected to the network 105 so that the reward system modules are able to receive signals from the network and generate signals to the network).

    PNG
    media_image1.png
    531
    669
    media_image1.png
    Greyscale

receive, via the communications module and from the computing device, a signal including the [digital wallet] pass data input within the digital wallet application; store the digital wallet pass data in association with an account
 ([0023] The account module 225 may contain a plurality of user's account information. For example, the account module 225 may contain the user's unique number, the user's telephone number, the user's cellular telephone number, and the user's e-mail address. In one exemplary embodiment, the account module 225 may store a plurality of users and their related account information in a database. The user's account information may include, but is not limited to, the amount of reward points that the user 201 has accumulated).

monitor location data and data associated with a value card account; identify a notification event based on at least one of the location data or the data associated with the value card account
([0028] Turning now to FIG. 3, an example of an identification unit 150 is shown. The identification unit 150 may be placed at or near a point of sale location and may be operable to identify a user 201 in proximity. One embodiment of an identification unit 150 may comprise one or more of the following: an input module 310, a printer module 320, and a display module 330. The identification unit 150 may be operably connected to the network 105, so that it may be in communication with the reward system 110. In one embodiment, a card reader 300 may be in communication with the identification unit 150).

responsive to identifying the notification event, generate a notification based at least on the digital wallet pass data; and
send, via the communication module and to the computing device, a signal causing the computing device to display the notification  
([0030] the financial card or associated device (e.g., the user system or user notification system) may have a global positioning system (“GPS”) transmitter, which could transmit GPS location information to the identification unit 150. The identification unit 150 may also use GPS or other location-tracking techniques associated with a device associated with a user to determine proximity (e.g., GPS on the user's automobile, UPS and/or triangulation on a telecommunications device associated with the user, etc). For example, GPS information from a handheld or automobile-installed navigation system may be transmitted to the reward system. The GPS information may be used in this way by the reward system to locate an individual and to send reward information to the user notification system 240. Identification unit 150 may also comprise another POS payment system where the user pays for an item using a financial instrument associated with the user and/or account. For example, if the user pays for groceries using a credit card at a POS device in a shopping center, that information may be transmitted to the system to enable the system to identify rewards at a POS location in another proximate POS location (e.g., the next-door drug store or discount retailer).

Chen does not disclose
[digital wallet].
Goga teaches 
[digital wallet]
([0097] Other aspects: The payment server may also present payment options that the user can use by utilizing a digital wallet. The payment server executes payment and notifies the POP terminal account that payment has occurred. It will be appreciated that the method includes one or more software modules which are programmed to implement predefined functions).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Chen to include 
[digital wallet] based on the teaching of Goga.  
The motivation to combine the feature Goga of with the embodiment of Chen being to be able to carry out transaction with account information stored using software modules which could be efficiently programmed in any combination of one or more programming languages to implement predefined functions.  See paragraph 97 of Goga – “The payment server may also present payment options that the user can use by utilizing a digital wallet. The payment server executes payment and notifies the POP terminal account that payment has occurred. It will be appreciated that the method includes one or more software modules which are programmed to implement predefined functions. It will be appreciated that the application computer program code or instructions for carrying out operations for aspects methods disclosed herein may be written in any combination of one or more programming languages”.

Chen does not disclose
provide, via the communications module and to a computing device, a digital wallet application that enables secure communications between the computing device and the computer server system and causes the computing device to display a graphical user interface that includes selectable interface elements to input digital wallet pass data  
Hwang teaches both 
provide, via the communications module and to a computing device, a digital wallet application that enables secure communications between the computing device and the computer server system and
([0038] Check-in application 112 may also correspond to an application available over the Internet for download from service provider server 140 and/or other server corresponding to service location 130. Check-in application 112 may utilize communications module 118 to exchange short range wireless communications with beacon 132 at service location 130 to complete a check-in process. For example, service location 130 may include infrastructure with beacon 132 to communicate with user device 110 and complete the check-in process with service provider server 140. Beacon 132 may be configured to transmit an identifier for reception by user device 110).  
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Chen to include 
provide, via the communications module and to a computing device, a digital wallet application that enables secure communications between the computing device and the computer server system and
based on the teaching of Hwang.  
The motivation to combine the feature Hwang of with the embodiment of Chen being to incorporating communication ability into a downloadable application to facilitate transactions between user and service provider – see [0038] Check-in application 112 may also correspond to an application available over the Internet for download from service provider server 140 and/or other server corresponding to service location 130. Check-in application 112 may utilize communications module 118 to exchange short range wireless communications with beacon 132 at service location 130 to complete a check-in process. For example, service location 130 may include infrastructure with beacon 132 to communicate with user device 110 and complete the check-in process with service provider server 140. Beacon 132 may be configured to transmit an identifier for reception by user device 110.  

causes the computing device to display a graphical user interface that includes selectable interface elements to input digital wallet pass data  
([0045] Other applications 114 may contain software programs, executable by a processor, including a graphical user interface (GUI) configured to provide an interface to the user). 
([0080] and Figure 16 Item 1602 include selectable coupons or elements).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Chen to include 
causes the computing device to display a graphical user interface that includes selectable interface elements to input digital wallet pass data also based on the teaching of Hwang.  
The motivation to combine the feature Hwang of with the embodiment of Chen being to incorporating information distribution ability into a downloadable application to facilitate transactions between user and service provider – see [0043] Service application 120 may be used, for example, to provide a convenient interface to permit user 102 to receive, request, and/or view information, products and/or services. Service application 120 may correspond to an application specific to service location 130 and/or service provider server 140, such as an application downloadable over network 170 and/or through beacon 132. However, in other embodiments, service application 120 may correspond more generally to any application configured to receive information, targeted assistance, status updates, incentive offers, product offers, and/or service offers, including a browser application.

Regarding claim 3, Chen discloses  
when monitoring the location data and the data associated with the value card account and identifying the notification event, the processor-executable instructions, when executed by the processor, further configure the processor to
([0023] The account module 225 may contain a plurality of user's account information. For example, the account module 225 may contain the user's unique number, the user's telephone number, the user's cellular telephone number, and the user's e-mail address. In one exemplary embodiment, the account module 225 may store a plurality of users and their related account information in a database. The user's account information may include, but is not limited to, the amount of reward points that the user 201 has accumulated).

analyze the data associated with the value card account to determine that a transaction has been completed at a particular merchant; and 28responsive to determining that the transaction has been completed at the particular merchant, identify the notification event
([0040] When the user 201 has finished choosing items or services to purchase, the user 201 may check out of the point of sale. The payment transaction system 120 may operate to total all of the items that the user 201 wishes to purchase, and to allow the user 201 to purchase the items. The input module 440 of the payment transaction system 120 may read the one or more items to be checked out… The information contained on the user's financial card and information from the items input into the payment transaction system 120 may be transmitted by the payment transaction system 120 across the network 105 to the reward system 110, shown in action 6e in FIG. 6. The reward system 110 may use the information contained on the user's financial card to authenticate the user 201, and interacts with the reward module 220 to determine the rewards available to the user 201 at the particular point of sale… The payment transaction system 120 may apply the reward to the user's purchase, may transmit a signal for the successful application of the reward across the network 105 to the reward system 110 (action 6g), and may complete the sale of the one or more items. The reward system 110 may receive the signal for successful application, and may reduce the user's available reward points by the amount of the reward in the account module 225).

Regarding claim 4, Chen discloses  
wherein the processor-executable instructions, when executed by the processor, configure the processor to: 
determine a conversion rate of the digital wallet pass data based on at least one of the location data or the data associated with the value card account
([0024] the name of a store (e.g., Store A at 1550 Maple Avenue, Richmond, Va.) or retailer (Store A) in which the reward may be found, a description and picture of the reward, and the number of reward points required to obtain the reward. In one exemplary embodiment, the reward module 220 may store a plurality of items and associated information in a database. The notification module 230 may comprise hardware, software, or a combination of hardware and software operable to notify a user notification system 240. For example, the notification module 230 may notify the user by sending a user notification system 240 synthesized voice signals, or by sending a user an e-mail or a text message, or by any other notification style as known in the art. The reward system 110 may contain a display module operable to display the information gathered from the reward system 110 in a form the user 201 can perceive with the system 202. In one embodiment, the display module may be a web server to organize and display information viewable on software installed on the system 202).

wherein the notification includes a selectable option to apply the digital wallet pass data to the value card account at the determined conversion rate
([0033] In one embodiment, the user 201 may browse through the information contained in the reward module 220 of the reward system 110. The user 201 may select preferences based on the information transmitted from the reward module 220 of the reward system 110, and the preference information may be transmitted from the system 202 in action 5i and into the user's account information in the account module 225. The preferences may be, but are not limited to, a classification of items (e.g., athletic items or clothing), a price range, a store, or a range or amount of reward points. Optionally, the reward system 110 transmits the amount of reward points that the user 201 has accumulated to the system 202, so that the user 201 may set preferences using that information).

Regarding claim 5, Chen discloses  
wherein the processor-executable instructions, when executed by the processor, configure the processor to: receive, via the communications module and from the computing device, a signal indicating selection of the selectable option to apply the digital wallet pass data to the value card account at the determined conversion rate; and responsive to receiving the signal indicating selection of the selectable option to apply the digital wallet pass data to the value card account at the determined conversion rate, apply the digital wallet pass data to the value card account based on the determined conversion rate
([0033] In one embodiment, the user 201 may browse through the information contained in the reward module 220 of the reward system 110. The user 201 may select preferences based on the information transmitted from the reward module 220 of the reward system 110, and the preference information may be transmitted from the system 202 in action 5i and into the user's account information in the account module 225. The preferences may be, but are not limited to, a classification of items (e.g., athletic items or clothing), a price range, a store, or a range or amount of reward points. Optionally, the reward system 110 transmits the amount of reward points that the user 201 has accumulated to the system 202, so that the user 201 may set preferences using that information).

Regarding claim 7, Chen discloses  
wherein the notification includes a selectable option to apply the digital wallet pass data to offset a future transaction at the particular merchant
([0033] The user 201 may select preferences based on the information transmitted from the reward module 220 of the reward system 110, and the preference information may be transmitted from the system 202 in action 5i and into the user's account information in the account module 225. The preferences may be, but are not limited to, a classification of items (e.g., athletic items or clothing), a price range, a store, or a range or amount of reward points. Optionally, the reward system 110 transmits the amount of reward points that the user 201 has accumulated to the system 202, so that the user 201 may set preferences using that information).

Claim 9 is rejected using the same rationale that was used for the rejection of claim 6. 

Claims 10, 11 and 20 are rejected using the same rationale that was used for the rejection of claim 1. 

Claim 13 is rejected using the same rationale that was used for the rejection of claim 3. 

Claim 14 is rejected using the same rationale that was used for the rejection of claim 4. 

Claim 15 is rejected using the same rationale that was used for the rejection of claim 5. 

Claim 17 is rejected using the same rationale that was used for the rejection of claim 17. 

Claim 19 is rejected using the same rationale that was used for the rejection of claim 9. 


Claims 2, 6, 12, and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen in view of Goga and Hwang, further in view of and Beck (20130191213).
Regarding claim 2, Chen discloses  
processor-executable instructions, when executed by the processor, configure the processor to: engage an application programming interface to analyze at least one of the location data 
([0028] Turning now to FIG. 3, an example of an identification unit 150 is shown. The identification unit 150 may be placed at or near a point of sale location and may be operable to identify a user 201 in proximity. One embodiment of an identification unit 150 may comprise one or more of the following: an input module 310, a printer module 320, and a display module 330. The identification unit 150 may be operably connected to the network 105, so that it may be in communication with the reward system 110. In one embodiment, a card reader 300 may be in communication with the identification unit 150).
Chen does not disclose 
data associated with the value card account to identify the notification event
Beck teaches 
data associated with the value card account to identify the notification event 
([0449] In one embodiment, the entity operating the transaction handler (103) provides the intelligence information in real-time as the request for the intelligence information occurs. In other embodiments, the entity operating the transaction handler (103) may provide the intelligence information in batch mode. The intelligence information can be delivered via online communications (e.g., via an application programming interface (API) on a website, or other information server), or via physical transportation of a computer readable media that stores the data representing the intelligence information).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Chen to include 
data associated with the value card account to identify the notification event based on the teaching of Beck.  
The motivation being to incorporate into the transaction communication process the ability to deliver and request data online or remotely in real time using embedded application programming interface.  See paragraph 449 – “the entity operating the transaction handler (103) provides the intelligence information in real-time as the request for the intelligence information occurs. In other embodiments, the entity operating the transaction handler (103) may provide the intelligence information in batch mode. The intelligence information can be delivered via online communications (e.g., via an application programming interface (API) on a website, or other information server.”

Regarding claim 6, Chen discloses 
when monitoring the location data and the data associated with the value card account and identifying the notification event, the processor-executable instructions, when executed by the processor, further configure the processor to: Page 3 of 12Application No.: 17/192,365 Docket No.: 337-034OUSP1 receive, via the communications module and from the computing device, the location data, the location data identifying a location of the computing device; engage an [application programming interface] to analyze the location data to determine that the location of the computing device is within a threshold distance of a particular merchant; and responsive to determining that the location of the computing device is within the threshold distance of the particular merchant, identify the notification event
([0030] Further, the financial card or associated device (e.g., the user system or user notification system) may have a global positioning system (“GPS”) transmitter, which could transmit GPS location information to the identification unit 150. The identification unit 150 may also use GPS or other location-tracking techniques associated with a device associated with a user to determine proximity (e.g., GPS on the user's automobile, UPS and/or triangulation on a telecommunications device associated with the user, etc). For example, GPS information from a handheld or automobile-installed navigation system may be transmitted to the reward system. The GPS information may be used in this way by the reward system to locate an individual and to send reward information to the user notification system 240. Identification unit 150 may also comprise another POS payment system where the user pays for an item using a financial instrument associated with the user and/or account. For example, if the user pays for groceries using a credit card at a POS device in a shopping center, that information may be transmitted to the system to enable the system to identify rewards at a POS location in another proximate POS location (e.g., the next-door drug store or discount retailer).

Chen does not disclose 
[application programming interface].
Beck teaches 
[application programming interface] 
([0449] In one embodiment, the entity operating the transaction handler (103) provides the intelligence information in real-time as the request for the intelligence information occurs. In other embodiments, the entity operating the transaction handler (103) may provide the intelligence information in batch mode. The intelligence information can be delivered via online communications (e.g., via an application programming interface (API) on a website, or other information server), or via physical transportation of a computer readable media that stores the data representing the intelligence information).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Chen to include 
[application programming interface] based on the teaching of Beck.  
The motivation being to incorporate into the transaction communication the ability to deliver and request data online or remotely in real time using embedded application programming interface.  See paragraph 449 – “the entity operating the transaction handler (103) provides the intelligence information in real-time as the request for the intelligence information occurs. In other embodiments, the entity operating the transaction handler (103) may provide the intelligence information in batch mode. The intelligence information can be delivered via online communications (e.g., via an application programming interface (API) on a website, or other information server.”

Claim 12 is rejected using the same rationale that was used for the rejection of claim 2. 

Claim 16 is rejected using the same rationale that was used for the rejection of claim 6. 


Claims 8 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen in view of Goga and Hwang, further in view of and Kwak (KR20170024720).
Regarding claim 8, Chen discloses 
wherein the processor-executable instructions, when executed by the processor, configure the processor to:
receive, via the communications module and from the computing device, a signal indicating selection of the selectable option to offset the future transaction at the particular merchant 
([0033] The user 201 may select preferences based on the information transmitted from the reward module 220 of the reward system 110, and the preference information may be transmitted from the system 202 in action 5i and into the user's account information in the account module 225. The preferences may be, but are not limited to, a classification of items (e.g., athletic items or clothing), a price range, a store, or a range or amount of reward points. Optionally, the reward system 110 transmits the amount of reward points that the user 201 has accumulated to the system 202, so that the user 201 may set preferences using that information).

Chen does not disclose 
responsive to receiving the signal indicating selection of the selectable option to offset the future transaction at the particular merchant, send, via the communications module and to the computing device, a signal causing the computing device to display a machine-readable code associated with the digital wallet pass data.
Kwak teaches 
responsive to receiving the signal indicating selection of the selectable option to offset the future transaction at the particular merchant, send, via the communications module and to the computing device, a signal causing the computing device to display a machine-readable code associated with the digital wallet pass data 
(Page 10, paragraph 3 of the attached document:  When the user device 100 and the POS terminal 400 are not connected via a wire / wireless communication method, a user of the user device 100 may receive a preset connection via a specific application installed in the user device 100 (Or QR code) displayed on the user device display unit 130 may be recognized (or scanned / tagged) by the POS terminal 400) .
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Chen to include 
responsive to receiving the signal indicating selection of the selectable option to offset the future transaction at the particular merchant, send, via the communications module and to the computing device, a signal causing the computing device to display a machine-readable code associated with the digital wallet pass data based on the teaching of Kwak.  
The motivation being to implement a transaction system capable of allowing the user device and vendor’s POS terminal to communicate wirelessly using the reading/scanning barcode information or QR code information.  See – “user apparatus 100 and the POS terminal 400 are connected through a wire / wireless communication method, the barcode information (or QR code information) can be transmitted from the user apparatus 100 to the POS terminal 400.”   See page 10, paragraph 2 of the attached document.

Claim 18 is rejected using the same rationale that was used for the rejection of claim 8. 



Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. 101… digital wallets may contain digital passes and that users may often forget or otherwise be unaware that digital wallet passes are stored in their digital wallet. Applicant's claimed subject matter addresses the above-identified problem by providing a digital wallet application that enables secure communications between a computing device and a server. By providing the digital wallet application, the server receives digital wallet pass data input within the digital wallet application and monitors location data and data associated with a value card account to identify a notification event, generate a notification based on the digital wallet pass data, and to send the notification to the computing device,”
the examiner respectfully disagrees.   The cited “solution” is an abstract idea.  This is similar to securing contents or items in a box by putting a lock with the keys being available when certain predefined conditions are met.  Note that the lock itself has not been improved.  The conditions for releasing the keys are all business decisions (abstract ideas).    Here, the process of the application checking for location and creating notification is just a software implementing security ideas.  There is no technical innovation.   As stated above and in the prior office action, the technical elements are nothing more than using “generic computer” to carry out an abstract idea that has not been integrated into a practical application.  See Claim Rejections - 35 USC § 101 above.

In response to applicant's argument that: 
“As explained above, Applicant's claimed subject matter as a whole improves on conventional systems and methods. These improvements are clearly detailed in the specification as originally filed: the specification outlines various shortcomings of the state of the art, for example, as discussed above with reference to paragraphs [0002] to [0003]… paragraphs [0065] to [0116] of the subject application which provides significant details in providing a digital wallet application that enables secure communications between a computing device and a server and allows a server to receive digital wallet pass data input within the digital wallet application, monitor location data and data associated with a value card account to identify a notification event,”
the examiner respectfully disagrees.   The issue is that the applicant has not improved anything technologically.  To be patentable, the claimed invention must improve a technology or technical field, not merely links the use of the judicial exception to a particular technological environment or field of use. This reasoning is consistent with the Court’s teaching in Alice that abstract ideas that lack genuine innovation beyond the use of generic computers are not patentable.  

In response to applicant's argument that: 
“35 U.S.C. 103… Applicant respectfully traverses these rejections at least for the following reasons… (reciting the claim language , including the newly added language)… the cited references do not render obvious the Applicant's claimed subject matter,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.  See Claim Rejections - 35 USC § 103 above.

In response to applicant's argument that: 
“Goga fails to remedy the deficiencies of Chen… Goga does not show, teach or suggest "provide, via the communications module and to a computing device, a digital wallet application that… (reciting the claim language , including the newly added language),”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.  See Claim Rejections - 35 USC § 103 above.

In response to applicant's argument that: 
“Beck fails to remedy the deficiencies of Chen and Goga,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.  See Claim Rejections - 35 USC § 103 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H GAW whose telephone number is (571)270-0268. The examiner can normally be reached T, W, Th, F, S: 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK H GAW/Examiner, Art Unit 3698                                                                                                                                                                                                        
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698